J-A28028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 IDRISSOU DIAWARA                          :
                                           :
                    Appellant              :    No. 662 EDA 2017

          Appeal from the Judgment of Sentence January 17, 2017
             In the Court of Common Pleas of Delaware County
            Criminal Division at No(s): CP-23-CR-0007393-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

MEMORANDUM BY PANELLA, J.                                FILED JUNE 21, 2018

      Idrissou Diawara appeals from the judgment of sentence entered after

a jury convicted him of, among other things, possession of marijuana with the

intent to deliver (“PWID”). He raises two claims on appeal. First, that the

evidence at trial was insufficient to establish his intent to distribute the

marijuana. Second, he argues the Commonwealth’s characterization of his

mobile phone as a “burner” was unduly prejudicial. After careful review, we

affirm.

      Diawara first contends the circumstances of his possession of

approximately 33 grams of marijuana do not support an inference he intended

to distribute it. Our standard of review for a challenge to the sufficiency of the

evidence is to determine whether, when viewed in a light most favorable to

the verdict winner, the evidence at trial and all reasonable inferences
J-A28028-17


therefrom are sufficient for the trier of fact to find that each element of the

crimes   charged    is   established   beyond     a   reasonable    doubt.   See

Commonwealth v. Dale, 836 A.2d 150, 152 (Pa. Super. 2003).

      “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Commonwealth v. Bruce, 916

A.2d 657, 661 (Pa. Super. 2007) (citation omitted). Any doubt raised as to

the accused’s guilt is to be resolved by the fact-finder. See id. “As an appellate

court, we do not assess credibility nor do we assign weight to any of the

testimony of record.” Commonwealth v. Kinney, 863 A.2d 581, 584 (Pa.

Super. 2004) (citation omitted). Therefore, we will not disturb the verdict

“unless the evidence is so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances.” Bruce,

916 A.2d at 661 (citation omitted). Evidence is weak and inconclusive “[w]hen

two equally reasonable and mutually inconsistent inferences can be drawn

from the same set of circumstances….” Commonwealth v. Woong Knee

New, 47 A.2d 450, 468 (Pa. 1946). However, “[t]he Commonwealth may

sustain its burden of proving every element of the crime beyond a reasonable

doubt by means of wholly circumstantial evidence.” Commonwealth v.

Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (citations omitted).

      To sustain a conviction for PWID, the Commonwealth must prove the

defendant possessed the controlled substance, and that he intended to deliver




                                       -2-
J-A28028-17


the controlled substance. See 35 P.S. § 780-113(a)(30). See also

Commonwealth v. Bostick, 958 A.2d 543, 560 (Pa. Super. 2008).

      The intent to deliver may be inferred from an examination of the
      facts and circumstances surrounding the case. Factors which may
      be relevant in establishing that drugs were possessed with the
      intent to deliver include the particular method of packaging, the
      form of the drug, and the behavior of the defendant.

Commonwealth v. Aguado, 760 A.2d 1181, 1185 (Pa. Super. 2000) (

internal citations omitted).

      The Commonwealth presented the following evidence at trial. Diawara

lived with two other roommates in on-campus housing at Cabrini College. The

resident assistant noticed an odor of marijuana emanating from the room, and

contacted the Assistant Director for Resident Life, Akirah Massenburg. See

N.T., 11/9/16, at 104.

      Massenburg knocked on the door and found Diawara’s two roommates

in the room with an empty alcohol bottle. See id., at 105. The roommates

consented to a further search of the room. See id., at 106. Massenburg

discovered remnants of marijuana on Diawara’s desk. See id.

      Massenburg directed the roommates to call Diawara and have him

return to the room. See id., at 107. When he arrived, campus authorities

asked if he had any marijuana. See id., at 109. After initially denying

possessing any marijuana, Diawara opened up his desk drawer. See id.

Inside, campus authorities found five bags of marijuana totaling 33 grams, a

roll of cash totaling $544, and paraphernalia for rolling cigars and cigarettes.

See id.; N.T. 11/10/16, at 9, 16, 29.


                                     -3-
J-A28028-17



      They also found Diawara in possession of two mobile phones. See N.T.,

11/10/16, at 10-11. One phone was “an older model flip phone,” while the

other was an iPhone. Id., at 10. Officer Jagodinski provided his expert opinion

that Diawara was dealing marijuana based upon the circumstances. See id.,

at 29. He noted the multiple plastic bags, the money, and the presence of the

second mobile phone. See id., at 29-30. He opined the flip phone was “a

burner,” which dealers would use to stay anonymous. Id.

      This evidence was sufficient, if believed, to support Diawara’s conviction

for PWID. While Diawara provides several compelling arguments that the

evidence could support a finding of mere recreational possession, these

arguments are challenges to the credibility determinations of the jury. As

noted previously, we may not re-weigh the evidence on appeal.

      Diawara makes much of the fact that the police found just 33 grams of

marijuana – only 3 grams more than the cap for the crime of possession of a

small amount of marijuana. See 35 P.S. § 780-113(a)(31). However, it is

more than that cap. Under all the circumstances, the jury was certainly

entitled to find that he was involved in dealing marijuana on campus.

Diawara’s first issue on appeal merits no relief.

      In his second and final issue on appeal, Diawara challenges officer

Jagondinski’s characterization of the flip phone as a “burner.” However,

Diawara does not support this issue with any discussion in the argument

section of his brief. The issue is therefore waived. See Commonwealth v.

Simmons, 56 A.3d 1280, 1286 (Pa. Super. 2012) (finding argument in

                                     -4-
J-A28028-17



appellate brief which lacked citations to pertinent authority waived issue for

this Court’s review under Pa.R.A.P. 2119(a)).

      As neither of Diawara’s issues on appeal merit relief, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/18




                                    -5-